Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s remarks with respect to the rejections based on Imbruce and Missig are persuasive in view of the applicant’s amendments.  Those rejections are withdrawn for the reasons argued by the applicant.  The claims are found to be allowable over the combination of Thomsen and Missig because the prior art did not teach or suggest the generation of a network resource identifier that includes embedded information to join an invited user to a group chat, where the embedded information includes all of an identifier of the event, an identifier of the first user, and an identifier of a second user.  Thomsen taught the selection of button 174 which as described in paragraph 80-81 brought up a page that allowed an invitee to comment and see other invitees’ comments.  Such a page is effectively a “group chat”.  Paragraph 111 explained how this is done with URL’s that uniquely identify the invitee and the event however there is no suggestion of embedding the identifier of the sender along with the identifier of the event and the identifier of the invitee.  The identification of the event implicitly identifies the sender in Thomsen so there is no need for further embedding the identifier of the sender of the invitation.  U.S. Patent Application Publication Number 2014/0143434 by Sanche also taught a similar invitation mechanism to Thomsen but it too did not embed the identifier of the sender with the URL (see paragraph 28-30 of Sanche).  The applicant disclosed in paragraph 95 of their specification that this information is embedded in the network resource identifier so that a messaging application that is downloaded can be “conveniently joined to the group chat”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.